DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Species A1, Species B2, and Species F1 in the reply filed on 05/16/2022 is acknowledged.  
The traversal is on the ground(s) that (1) the species are very closely related and fall under MPEP 806.03 as containing the same essential features, and (2) there is not a risk of undue search burden.  
This is not found persuasive because, (1) the species are not very closely related and are not from “a single disclosed embodiment of an invention” as required by 806.03, and (2) there is a high risk of undue search burden because the different species have acquired a different status in the art and a different classification. 
With regard to the first point, applicant does not present claims to “a single disclosed embodiment of an invention” as required by MPEP 806.03. Applicant presents generic independent linking claims. See MPEP 809. If the linking claim is allowed, the restriction/election requirement will be withdrawn and the non-elected claims rejoined.
With regard to the second point, there is undue search burden. The differing species have acquired different classifications (H01S 5/00 vs. H01S 3/00) and will minimally require different text searches. 
The requirement is still deemed proper and is therefore made FINAL.
	Applicant indicates that claim 8 reads on the elected invention. Applicant has elected F1, which is the nested species. Claim 8 is directed towards stacked species. Accordingly, claim 8 does not read on the elected species as applicant contends and is withdrawn from consideration.
Claims 8, 13, 14, 30, and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species and/or invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/03/2020.

Priority
This application claims priority to 16/252,928 filed 01/21/2019 as a continuation in part and to 62/623,476 filed 01/29/2018. The Office notes that the inventorship has changed between the priority applications.
The Office further notes that the Application Data Sheet filed 11/24/2020 contains an incorrect filing date for 62/623,476.

Claim Objections
Claim 2 is objected to because of the following informalities: the claim does not end with a period. MPEP 608.01(m) (“Each claim begins with a capital letter and ends with a period.”).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “thereby creating regions of optical loss (absorption)”. While “absorption” is one type of optical loss, it is not the only type of optical loss. Accordingly, it is unclear if “(absorption)” is intended to further limit the claim or if the language is merely exemplary. For the purpose of this Office Action, the Office will treat “(absorption)” as exemplary and thus non-limiting. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 9-11, 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shreter et al. (WO 2015/133936 A1), hereafter Shreter, in view of An et al. (U.S. 2002/0080842), hereafter An.
Regarding claims 1 and 23, Shreter discloses a laser apparatus (Title; Abstract) comprising: a cylindrical ring optical resonator (Fig. 4; pg. 7 ll. 23 to pg. 10 ll. 20; see esp. pg. 8 ll. 5-6); a gain media housed within said resonator (Fig. 4 element 4; pg. 7 ll. 23 to pg. 10 ll. 20; see esp. pg. 8 ll. 10-11); at least one pump source (Not shown in Fig. 4 but implied by contacts 1 and 7; pg. 7 ll. 23 to pg. 10 ll. 20; see esp. pg. 8 ll. 21-25); a gain confining region configured to limit optical gain in the radial, axial and azimuthal dimensions within the resonator (Fig. 4; pg. 7 ll. 23 to pg. 10 ll. 20; see esp. pg. 8 ll. 21-25), wherein the pump source is configured to overlap with the gain media to generate photons within the gain confining region (Not shown in Fig. 4 but implied by contacts 1 and 7; pg. 7 ll. 23 to pg. 10 ll. 20; see esp. pg. 8 ll. 21-25 and pg. 10 ll. 8-11); and, wherein the cylindrical ring resonator is configured to favor amplification of a subset of modes supporting circumferential radiative emission in the radial direction (pg. 7 ll. 23 to pg. 10 ll. 20; see esp. pg. 8 ll. 21-25 and pg. 10 ll. 8-11). 
Shreter does not explicitly disclose wherein the cylindrical ring optical resonator is configured to support a plurality of radial and azimuthal modes and one or more axial modes and wherein the gain confining region is limited in radial extent with an inner radius greater than or equal to an inner radius of the cylindrical ring resonator and an outer radius substantially less than an outer radius of the cylindrical ring resonator.
However, An discloses the cylindrical ring optical resonator is configured to support a plurality of radial and azimuthal modes and one or more axial modes (Fig. 2; Fig. 4; [0030]) and wherein the gain confining region is limited in radial extent with an inner radius greater than or equal to an inner radius of the cylindrical ring resonator (Fig. 1 interface between 110 and 122; Fig. 3 interface between 310 and 320; Fig. 6 interface between 610 and 620) and an outer radius substantially less than an outer radius of the cylindrical ring resonator (Fig. 1 interface between 122 and 124; Fig. 3 interface between 320 and 325; Fig. 6 interface between 620 and 625; see also [0029]). The advantage is to control the emitted frequency ([0028]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Shreter with the cylindrical ring optical resonator is configured to support a plurality of radial and azimuthal modes and one or more axial modes and wherein the gain confining region is limited in radial extent with an inner radius greater than or equal to an inner radius of the cylindrical ring resonator and an outer radius substantially less than an outer radius of the cylindrical ring resonator as disclosed by An in order to control the emitted frequency.
Regarding claim 2, An further discloses the cylindrical ring waveguide includes distributed Bragg reflectors configured to reflect a subset of modes (claim 14). Alternatively, An further discloses the cylindrical ring waveguide includes a grating configured to reflect a subset of modes (claim 14). Shreter in view of An do not explicitly disclose the grating is a distributed Bragg reflectors. However, the Office takes Official notice that distributed Bragg reflectors are well known in the art in order to reflect narrow bandwidths of wavelengths. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Shreter in view of An with the grating is a distributed Bragg reflectors as is known in the art in order to reflect a narrow bandwidth of wavelengths.
Regarding claim 9, An further discloses the cylindrical ring optical resonator is configured larger in dimension than the optical wavelength supported by the active layer ([0030]).
Regarding claim 10, An further discloses the cylindrical ring optical resonator is configured with dimensions in the range of 1 to 100 times the optical wavelength supported by the active layer ([0026] discloses the thickness of 122 on the order of the wavelength). Alternatively, An further discloses a diameter of 125 microns and a wavelength of ~600 nm ([0030]). Furthermore, An discloses the diameter may be in the range of 10 microns to 200 microns (claim 10) and the diameter maybe adjusted so as to control the mode spacing ([0030]). Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to further modify Shreter in view of An with the cylindrical ring optical resonator is configured with dimensions in the range of 1 to 100 times the optical wavelength supported by the active layer, since An discloses an overlapping range of diameters for the disclosed wavelength and suggests optimizing the diameter to control the mode spacing, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 11, Shreter further discloses the cylindrical ring optical resonator is cooled by coolant configured to flow externally to the cylindrical ring waveguide (pg. 7 ll. 23 to pg. 10 ll. 20; see esp. pg. 8 ll. 21-25 and pg. 9 ll. 19-22).

Claims 3, 4, 15, 20, 21, 25 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shreter in view of An, as applied to claim 1 and 23 above, and further in view of Kim et al. (“Lasing in a Metal-Clad Microring Resonator”), hereafter Kim.
Regarding claims 3 and 25, Shreter in view of An do not explicitly disclose the cylindrical ring waveguide includes an optical coating applied to the axial surfaces. However, Kim discloses the cylindrical ring waveguide includes an optical coating applied to the axial surfaces (Fig.1(b) elements “Insulator” and “Metal”; Abstract). The advantage is to better confine light (Abstract). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Shreter in view of An with the cylindrical ring waveguide includes an optical coating applied to the axial surfaces as disclosed by Kim in order to better confine the light.
Regarding claim 4, Shreter in view of An do not explicitly disclose the apparatus is configured as a light emitting diode by limiting the pump source level below threshold favoring spontaneous emission of photons. However, Kim discloses the apparatus is configured as a light emitting diode by limiting the pump source level below threshold favoring spontaneous emission of photons (pg. 131107-2, col. 1, para. 1 “Figure 3a shows the intensity dependent µ-PL of the metal-clad microring resonator. The transition from a spontaneous emission to a single-peak stimulated emission can be clearly seen at 21.5 mW pump power which corresponds to 1.2 mW of power absorbed by the active region assuming a 6 m diameter of laser focusing spot.”). The advantage is to provide the desired emission spectrum (Fig. 3a). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Shreter in view of An with the apparatus is configured as a light emitting diode by limiting the pump source level below threshold favoring spontaneous emission of photons as disclosed by Kim in order to provide the desired emission spectrum.
Regarding claims 15 and 26, Shreter further discloses the cylindrical ring optical resonator is a cylindrical ring waveguide formed in a multilayered semiconductor media (Fig. 4 elements 3-5; pg. 7 ll. 23 to pg. 10 ll. 20; see esp. pg. 8 ll. 1-18); the multi-layered layers configured to provide conduction pathways (Fig. 4 elements 3-5; pg. 7 ll. 23 to pg. 10 ll. 20; see esp. pg. 8 ll. 1-18), an axial waveguide containing at least one or more axial modes and the gain media (Fig. 4 element 4; pg. 7 ll. 23 to pg. 10 ll. 20; see esp. pg. 8 ll. 1-18); wherein the gain media is configured to form one or more active layers alternatively stacked in the axial dimension between at least first and second layers (Fig. 4 elements 3-5; pg. 7 ll. 23 to pg. 10 ll. 20; see esp. pg. 8 ll. 1-18); wherein the at least first and second layers include one of a p-type and n-type dopant, each layer containing a dopant of a type opposite the other (Fig. 4 elements 3 and 5; pg. 7 ll. 23 to pg. 10 ll. 20; see esp. pg. 8 ll. 1-18); and, electrical contacts configured to provide electrical current sufficient to generate photons within the one or more active layers restricted to the gain confining region (Fig. 4 elements 3-5; pg. 7 ll. 23 to pg. 10 ll. 20; see esp. pg. 8 ll. 18-25); and, the gain confining region limited in radial and azimuthal dimensions to selectively amplify a subset of modes supporting radial emission (Fig. 4 elements 3-5; pg. 7 ll. 23 to pg. 10 ll. 20; see esp. pg. 10 ll. 5-17). An, for the same reasons outlined in claim 33, further discloses the gain confining region may be formed from one or more semiconductors layers alternately stacked ([0026]) and the gain confining region limited in radial and azimuthal dimensions to selectively amplify a subset of modes supporting radial emission (Fig. 2; Fig. 4; [0030]). Shreter in view of An do not explicitly disclose the semiconductor layers are epitaxial layers. However, Kim discloses the microring resonator with epitaxial semiconductor layers (pg. 131107-1, col. 2, para. 1, “a bulk InGaAsP active region that is lattice-matched to InP, was epitaxially grown by metalorganic chemical vapor deposition.”). The advantage is to use a well-known manufacturing process that results in semiconductor layers with good crystallinity. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Shreter in view of An with the semiconductor layers being epitaxial semiconductor layers as disclosed by Kim in order to use a well-known manufacturing process that results in semiconductor layers with good crystallinity.
Regarding claim 20, An further discloses the gain confining region is limited to the current injection regions within the active layer defined by the volumetric extent of the doped regions ([0026]-[0028]).
Regarding claim 21, Shreter further discloses the cylindrical ring waveguide is configured in the form of a ridge waveguide structure (Fig. 4 formed by the outer and inner surfaces of element 4). 

Claims 5, 6, 12 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shreter in view of An, as applied to claims 1 and 23 above, and further in view of LaComb (US 2013/0322475), hereafter LaComb.
Regarding claims 5 and 23, Shreter in view of An do not explicitly disclose an external three-dimensional reflector configured to redirect the circumferential radiative emission. However, LaComb discloses an external three-dimensional reflector configured to redirect the circumferential radiative emission (Fig. 2 element 201). The advantage is to direct optical output to the desired location ([0051]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Shreter in view of An with an external three-dimensional reflector configured to redirect the circumferential radiative emission as disclosed by LaComb in order to direct optical output to the desired location.
Regarding claim 6, LaComb further discloses wherein the external three-dimensional reflector is a conical mirror (Fig. 2 element 201; Ellipses are conical sections. Accordingly, the Office considers an ellipsoidal mirror to be a type of conical mirror).
Regarding claim 12, An further discloses optically pumping the cylindrical ring optical resonator ([0026]). Shreter in view of An do not explicitly disclose the cylindrical ring optical resonator is positioned at the distal end of an optical fiber configured to provide optical pump radiation. However, LaComb discloses placing an optical resonator at the distal end of an optical fiber configured to provide optical pump radiation ([0067]). The advantage, as is known in the art, is to efficiently couple pump radiation to the optical resonator. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Shreter in view of An with the cylindrical ring optical resonator is positioned at the distal end of an optical fiber configured to provide optical pump radiation as disclosed by LaComb in order to efficiently couple pump radiation to the optical resonator. 

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shreter in view of An, as applied to claim 1 above, and further in view of Caneau et al. (US 2013/0221223), hereafter Caneau.
Regarding claim 7, Shreter further discloses the cylindrical ring optical resonator includes multiple concentric cylindrical ring resonators supporting radial laser emission (Fig. 5). Shreter in view of An do not explicitly disclose the multiple ring resonators are positioned one inside the other with independent pump sources capable of supporting independent emission. However, Caneau discloses multiple ring resonators are positioned one inside the other (Fig. 3B) with independent pump sources (Fig. 3B elements 310) capable of supporting independent emission (Abstract). The advantage is to allow for multiple wavelength emission simultaneously or sequentially (Abstract). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Shreter in view of An with the multiple ring resonators are positioned one inside the other with independent pump sources capable of supporting independent emission as disclosed by Caneau in order to allow for multiple wavelength emission simultaneously or sequentially.

Claims 15-18, 20, 21, and 26-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shreter in view of An, as applied to claim 1 above, and further in view of LaComb (US 6,256,330), hereafter LaComb 2.
Regarding claims 15 and 26, Shreter further discloses the cylindrical ring optical resonator is a cylindrical ring waveguide formed in a multilayered semiconductor media (Fig. 4 elements 3-5; pg. 7 ll. 23 to pg. 10 ll. 20; see esp. pg. 8 ll. 1-18); the multi-layered layers configured to provide conduction pathways (Fig. 4 elements 3-5; pg. 7 ll. 23 to pg. 10 ll. 20; see esp. pg. 8 ll. 1-18), an axial waveguide containing at least one or more axial modes and the gain media (Fig. 4 element 4; pg. 7 ll. 23 to pg. 10 ll. 20; see esp. pg. 8 ll. 1-18); wherein the gain media is configured to form one or more active layers alternatively stacked in the axial dimension between at least first and second layers (Fig. 4 elements 3-5; pg. 7 ll. 23 to pg. 10 ll. 20; see esp. pg. 8 ll. 1-18); wherein the at least first and second layers include one of a p-type and n-type dopant, each layer containing a dopant of a type opposite the other (Fig. 4 elements 3 and 5; pg. 7 ll. 23 to pg. 10 ll. 20; see esp. pg. 8 ll. 1-18); and, electrical contacts configured to provide electrical current sufficient to generate photons within the one or more active layers restricted to the gain confining region (Fig. 4 elements 3-5; pg. 7 ll. 23 to pg. 10 ll. 20; see esp. pg. 8 ll. 18-25); and, the gain confining region limited in radial and azimuthal dimensions to selectively amplify a subset of modes supporting radial emission (Fig. 4 elements 3-5; pg. 7 ll. 23 to pg. 10 ll. 20; see esp. pg. 10 ll. 5-17). An, for the same reasons outlined in claim 33, further discloses the gain confining region may be formed from one or more semiconductors layers alternately stacked ([0026]) and the gain confining region limited in radial and azimuthal dimensions to selectively amplify a subset of modes supporting radial emission (Fig. 2; Fig. 4; [0030]). Shreter in view of An do not explicitly disclose the semiconductor layers are epitaxial layers. However, LaComb 2 discloses a laser with epitaxial semiconductor layers (col. 5 ll. 43-45). The advantage is to use a well-known manufacturing process that results in semiconductor layers with good crystallinity. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Shreter in view of An with the semiconductor layers being epitaxial semiconductor layers as disclosed by LaComb 2 in order to use a well-known manufacturing process that results in semiconductor layers with good crystallinity.
Regarding claim 16, An further discloses the active layer further configured to spatially localize optical gain to overlap with a subset of modes favoring radial emission ([0028]). Shreter in view of An do not explicitly disclose the gain confining region is defined by the spatial profile of the current injected into the active layer. However, LaComb 2 discloses the gain confining region is defined by the spatial profile of the current injected into the active layer (col. 6 ll. 40-45). The advantage is to select the desired mode (col. 6 ll. 43-47). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Shreter in view of An in view of LaComb 2 with the gain confining region is defined by the spatial profile of the current injected into the active layer as disclosed by LaComb 2 in order to select the desired mode.
Regarding claims 17 and 28, Shreter further discloses electrical contacts configured to inject current and generate photons within the active layer to regions which overlap and amplify a subset of resonator modes supporting radial emission (Fig. 4 elements 1 and 7; pg. 7 ll. 23 to pg. 10 ll. 20; see esp. pg. 9 ll. 8-16). Shreter in view of An do not explicitly disclose the gain confining region is limited to the current injection and associated photon generation regions within the active layer defined by the geometric extent of the electrical contacts configured to spatially limit current injection and photon generation. However, LaComb 2 discloses the gain confining region is limited to the current injection and associated photon generation regions within the active layer defined by the geometric extent of the electrical contacts configured to spatially limit current injection and photon generation (Fig. 3 element 110 between elements 301 and 302). The advantage is to select the desired mode (col. 6 ll. 43-47). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Shreter in view of An in view of LaComb 2 with the gain confining region is defined by the spatial profile of the current injected into the active layer as disclosed by LaComb 2 in order to select the desired mode.
Regarding claim 18, Shreter further discloses a plurality of conductive pathways configured to inject current and generate photons within the active layer to regions which overlap and amplify a subset of resonator modes supporting radial emission (Fig. 4 elements 1 and 7; pg. 7 ll. 23 to pg. 10 ll. 20; see esp. pg. 9 ll. 8-16). Shreter in view of An do not explicitly disclose the gain confining region is defined by a plurality of conductive pathways extending in the axial direction configured to spatially limit injected electrical current and photon generation within the active layer. However, LaComb 2 discloses the gain confining region is defined by a plurality of conductive pathways extending in the axial direction configured to spatially limit injected electrical current and photon generation within the active layer (Fig. 1 element 112). The advantage is to select the desired mode (col. 6 ll. 43-47). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Shreter in view of An in view of LaComb 2 with the gain confining region is defined by a plurality of conductive pathways extending in the axial direction configured to spatially limit injected electrical current and photon generation within the active layer as disclosed by LaComb 2 in order to select the desired mode.
Regarding claim 20, An further discloses the gain confining region is limited to the current injection regions within the active layer defined by the volumetric extent of the doped regions ([0026]-[0028]).
Regarding claim 21, Shreter further discloses the cylindrical ring waveguide is configured in the form of a ridge waveguide structure (Fig. 4 formed by the outer and inner surfaces of element 4). 
Regarding claim 27, Shreter further discloses producing optical gain in the one or more active layers by providing top and bottom electrical contacts (Fig. 4 elements 1 and 7) and current pathways configured to allow current flow through the stacked layers with radiative recombination taking place within the active layer within the gain confining regions (Fig. 4 elements 3-5; pg. 7 ll. 23 to pg. 10 ll. 20; see esp. pg. 8 ll. 1-18; The Office notes that radiative recombination is the basic physical process described by Shreter that results in light emission and is inherent to the structure of Shreter).
Regarding claim 29, Shreter further discloses providing an output pathway for the circumferential radial emission by a cylindrical trench into a semiconductor layer; wherein the cylindrical trench extends in the axial dimension at a radius greater than or equal to the outer radius of the cylindrical ring ridge waveguide thereby exposing an active layer surface.
etching

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shreter in view of An in further view of LaComb 2, as applied to claim 15 above, and further in view of LaComb
Regarding claim 19, Shreter further discloses a cylindrical ring waveguide with contacts configured to inject current and generate photons within the active layer to regions which overlap and amplify a subset of resonator modes supporting radial emission (Fig. 4 elements 1 and 7; pg. 7 ll. 23 to pg. 10 ll. 20; see esp. pg. 9 ll. 8-16). Shreter in view of An in further view of LaComb 2 do not explicitly disclose a series of distributed attenuation lines extending in the axial direction of limited radial and axial extent, thereby creating regions of optical loss for offsetting modal gains of traveling wave modes favoring amplification of a subset of resonator modes supporting efficient radial emission. However, LaComb discloses a series of distributed attenuation lines extending in the axial direction of limited radial and axial extent, thereby creating regions of optical loss for offsetting modal gains of traveling wave modes favoring amplification of a subset of resonator modes supporting efficient radial emission (Fig. 16 elements 1002; [0077]-[0078]). The advantage is to select the desired mode ([0077]-[0078]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Shreter in view of An in view of LaComb 2 with a series of distributed attenuation lines extending in the axial direction of limited radial and axial extent, thereby creating regions of optical loss for offsetting modal gains of traveling wave modes favoring amplification of a subset of resonator modes supporting efficient radial emission as disclosed by LaComb in order to select the desired mode.

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shreter in view of An in further view of Kim or LaComb 2, as applied to claim 15 above, and further in view of Holonyak, Jr. et al. (U.S. 5,327,448), hereafter Holonyak.
Regarding claim 22, Shreter in view of An in further view of Kim or LaComb 2 do not explicitly disclose the cylindrical ring waveguide is configured in the form of a buried waveguide structure. However, Holonyak discloses the cylindrical ring waveguide is configured in the form of a buried waveguide structure (Fig. 6 and Fig. 7 elements 680 and 780 burry ridges 650 and 750). The advantage, as is well known in the art, is to use a well-known method to confine the light. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Shreter in view of An in further view of Kim or LaComb 2 with the cylindrical ring waveguide is configured in the form of a buried waveguide structure as disclosed by Holonyak in order to use a well-known method to confine the light.

Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shreter in view of An in further view of Kim or LaComb 2, as applied to claim 26 above, and further in view of Wang et al. (U.S. 6,577,661), hereafter Wang.
Regarding claim 29, Shreter further discloses providing an output pathway for the circumferential radial emission by forming a cylindrical trench into a semiconductor layer (Fig. 4 space outside elements 3-5); wherein the cylindrical trench extends in the axial dimension at a radius greater than or equal to the outer radius of the cylindrical ring ridge waveguide (Fig. 4 space outside elements 3-5) thereby exposing an active layer surface (Fig. 4 element 4). Shreter in view of An in further view of Kim or LaComb 2 do not explicitly disclose the trench formed by etching. However, Wang discloses a similar trench for a similar purpose formed by etching (Fig. 8 space outside element 13; col. 6 ll. 49-50). The advantage, as is known in the art, is to use a well known manufacturing technique to form the mesa/ridge structure to confine the light. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Shreter in view of An in further view of Kim or LaComb 2 with the trench formed by etching as disclosed by Wang in order to use a well known manufacturing technique to form the mesa/ridge structure to confine the light.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notes of References Cited.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441. The examiner can normally be reached Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joshua King/               Primary Examiner, Art Unit 2828   
07/16/2022